DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 03/01/2019.  Claims 1–23 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 includes the limitation: “an insert structure made in a heat insulating material for holding said fuel and being partially or fully covered by the base tray;” however, according to the Drawings, it appears that the insert structure partially or fully covers the base tray.  For purposes of examination under §§ 102 & 103, Examiner will assume Applicant intended to the claim the invention depicted in Figure 2.  Appropriate action is necessary.  
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1–21 of U.S. Patent No. 11,000,156 to Brøgger in view of US 3,394,693 to Robinson. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims limitations of the present claim are present in the previously allowed claims, which the exception of “wherein said at least one wall thickness of said insert structure being defined by one or more desired work temperature on the outer surfaces of said base tray.”  Robinson teaches herein said at least one wall thickness of said insert structure (22) being defined by one or more desired work temperature on the outer surfaces of said base tray (8, 10, 12) (Fig. 2; Col. 2, lines 54–63).  It would have been obvious to one of ordinary skill in the art to combine the previously patented claims with the insert structure wall thickness of Robinson because such a combination would have had the added benefit of preventing the base of the device from overheating.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–2, 4–10, 12, 15, 17, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,394,693 to Robinson.
With regard to claims 1 & 22, Robinson discloses a disposable grill (title) and its associated method of manufacture, comprising: a base tray (8, 10, 12) delimiting an outer grill cover and made in a flammable material (Fig. 1; Col. 2, lines 32–42), a fuel (24, 26) comprised of in a combustible biomass material (Fig. 1; Col. 2, lines ), and an insert structure (22) made of a heat insulating material for holding said fuel (24, 26) and being partly or fully covered by said base tray (8, 10, 12) (Fig. 2; Col. 2, lines 55–68), wherein at least one wall thickness of said insert structure (22) being defined by one or more characteristics of said fuel and said base tray (Fig. 2; Col. 2, lines 59–62); and wherein said at least one wall thickness of said insert structure (22) being defined by one or more desired work temperature on the outer surfaces of said base tray (8, 10, 12) (Fig. 2; Col. 2, lines 54–63).
With regard to claim 2, Robinson further discloses said fuel (24, 26) is plate shaped with at least substantially even upper and lower surfaces (Fig. 2).
With regard to claim 4, Robinson further discloses the characteristics includes size, shape and/or number of elements in said fuel (24, 26) (Col. 2, lines 59–62).
With regard to claim 5, Robinson further discloses said fuel (24, 26) is charcoal (Col. 2, lines 63–66).
With regard to claim 6, Robinson further discloses said fuel (24, 26) comprises briquettes shaped in compressed coal or biofuel powder (Col. 2, lines 63–68).
With regard to claim 7, Robinson further discloses said insert structure (22) is shaped as a tray with sidewalls and a bottom part in a heat insulating material (Fig. 2; Col. 2, lines 55–68).
With regard to claim 8, Robinson further discloses said fuel (24, 26) being held or clamped in said tray of the insert structure (22) by selection of the lengths and widths of said tray and fuel (24, 26) (Fig. 2; size of fuel and tray coincide for stability).
With regard to claim 9, Robinson further discloses said wall thickness being the same for a location in each sidewall or the same for a location in each sidewall and bottom part of said insert structure (22) (Fig. 2).
With regard to claim 10, Robinson further discloses the wall thickness is larger in said bottom part than the wall thickness in any sidewall of said insert structure (see Fig. 2 reproduced with markups below).

    PNG
    media_image1.png
    508
    872
    media_image1.png
    Greyscale

With regard to claim 12, Robinson further discloses said base tray (8, 10, 12) is made in a cardboard material with said characteristics including an auto-ignition temperature above approximately 218 °C (Col. 2, lines 32–38; cardboard has an auto-ignition temperature of approximately 427°C).
With regard to claim 15, Robinson further discloses said insert structure is an insert made in a molded heat insulating material or made in an otherwise fixated heat insulating material comprising loose material fixed more or less with a binder or cover material to maintain a position (Col. 2, lines 58–63).
With regard to claim 17, Robinson further discloses said at least one characteristic includes the radiated heat content of said predefined amount of combustible biomass material (Col. 2, lines 54–59; “suitably thick foundation;” “appropriate uniform thickness”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 11, 13–14, 16, & 18–19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson.
With regard to claim 3, Robinsion further discloses the characteristics includes a length and a width of said shaped fuel being substantially larger than a thickness of said fuel (Figs. 1 & 2).
Robinson fails to disclose said thickness between 12 and 15 millimeters in relation to a width and length larger than 100 millimeters of said fuel, where the width range is 150 to 180 millimeters.  It would have been an obvious matter of design choice to have a thickness between 12 and 15 millimeters, a length larger than 100 millimeters, and a width in the range of 150 to 180 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
With regard to claim 11, Robinson fails to disclose the wall thickness of the side walls is in the range of 15 to 40 millimeters.  The wall thickness of the sidewalls is a known results-effective variable because the thicker the walls, the greater their ability to withstand heat and provide insulation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use side walls with a thickness in the range of 15 to 40 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With regard to claim 13, Robinson fails to disclose one of said characteristics includes a pre-defined weight of said fuel comprising a weight between 200 and 1500 grams.  Fuel weight is a known results-effective variable because the greater the weight of the fuel, the hotter/longer it will burn.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use between 200 and 1500 grams of fuel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With regard to claim 14, Robinson fails to disclose said insert structure is made in a perlite material.  However, Robinson does disclose the insert structure being made of vermiculite.  Since perlite and vermiculite are industrial minerals that expand when heated, It would have been obvious to one of ordinary skill in the art to use perlite instead of vermiculite because doing so would have been the simple substitution of one known element (vermiculite) for another (perlite) to obtain predictable results (a biodegradable insulation).
With regard to claim 16, Robinson fails to disclose said a wall thickness of said insert structure being defined by a desired work temperature on the outer surfaces of said base tray between 40 and 80 °C for the outer side wall surfaces of the base tray and/or a desired temperature between 80 and 170 °C for the outer bottom surface of said base tray.  The wall thickness is a known results-effective variable because the greater the thickness, the greater the insulative properties.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a wall thickness sufficient to provide an outer surface temperature of between 40 and 80 °C for the outer side wall surfaces of the base tray and/or a temperature between 80 and 170 °C for the outer bottom surface of said base tray, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With regard to claim 18, Robinson fails to disclose said radiated heat content is in a range of 5,000 to 9,000 calorie/gram.  The radiated heat content is a known results-effective variable because the greater the radiated heat content, the faster food cooks.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a fuel with a radiated heat content in a range of 5,000 to 9,000 calorie/gram, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With regard to claim 19, Robinson fails to disclose the bottom part of said insert structure has a wall thickness between 20 and 70 millimeters.  The wall thickness of the sidewalls is a known results-effective variable because the thicker the walls, the greater their ability to withstand heat and provide insulation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a wall thickness between 20 and 70 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
November 23, 2022